Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 1 of 9

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

NICHOLAS D. SCOYNI,

 

 

Plaintiff,
Vs.
CENTRAL VALLEY FUND L.P. IT &
ov Capital partners,
Fifth Third Bancorp,
Defendants.
INTRODUCTION

No. 1:20-cv-00402-SEH

MEMORANDUM
AND ORDER

On November 13, 2020, Plaintiff, with leave of Court, filed a Second

Amended Complaint.’ Central Valley Fund L.P. I and Central Valley Fund L.P.

Ill (“CVF LP Defendants”) jointly filed a Motion to Take Judicial Notice’ and a

Motion to Dismiss? on November 25, 2020, the latter of which was grounded in:

 

' See Doc. 54.
? See Doc. 56.

> See Doc. 57.
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 2 of 9

(1) a failure to state a claim upon which relief could be granted; and (2) collateral
estoppel. A hearing on the motion was held on December 21, 2020.
STANDARD OF REVIEW

A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests
the legal sufficiency of a complaint.* To survive such a motion, “a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.””’ A facially plausible complaint “plead[s] factual content
[that] allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.”® The Court “must accept all factual allegations in the
complaint as true and construe them in the light most favorable to the non-moving

997

party.”” However, it is “not required to accept as true allegations that are merely

conclusory, unwarranted deductions of fact, or unreasonable inferences” .®

 

“ See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

° Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007)).

° Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

’ Fleming v Pickard, 581 F.3d 922, 925 (9th Cir. 2009) (citing Turner v. Cook, 362 F.3d
1219, 1225 (9th Cir. 2004)).

* See Sprewell v. Golden St. Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citing Clegg v.
Cult Awareness Network, 18 F.3d 752, 754-55 (9th Cir. 1994)).

>.
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 3 of 9

The Court reads a pro se complaint liberally,’ makes reasonable inferences
for the pro se litigant,'® and may “exercise discretion to tolerate informalities”."!
However, pro se litigants in routine “civil case[s] should not be treated more
favorably than parties with attorneys of record”.'* The Court is not obliged to fill
the role of Plaintiffs counsel, nor is it under any “duty to provide personal
instruction or to perform any legal ‘chores’ for the [Plaintiff].”"°

In this case, Plaintiff has been accorded multiple opportunities to plead his
case and amend his pleadings." Most recently, the Court ordered Plaintiff to file a

Second Amended Complaint, taking care to clearly outline and inform Plaintiff of

the pleadings requirements of Iqbal and Twombly.’° He has, nevertheless, elected

 

* See Sause v. Bauer, 138 S. Ct. 2561, 2563 (2018).

'° See McCabe v. Arave, 827 F.2d 634, 640 n. 6 (9th Cir. 1987) (citing Traguth v. Zuck,
710 F.2d 90, 95 (2d Cir, 1983).

'' Bullock v. Sweeney, 644 F. Supp. 507, 508 (N.D. Cal. 1986) (citing Cel-A-Pak v. Cal.
Agric. Lab. Relations Bd., 680 F.2d 664, 667 (9th Cir. 1982)).

"° Jacobsen y. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986).

° Pliler v. Ford, 542 U.S. 225, 231 (2004) (quoting Martinez v. Ct. of Appeal of Cal.,
Fourth App. Dist., 528 U.S. 152, 162 (2000)).

'* The Second Amended Complaint represents the third pleading Plaintiff has filed and
both of his revisions have included significant changes without having any impact on the degree
to which he has fulfilled the pleading requirements.

'° See Doc. 53; see also Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)
(requiring that a pro se litigant be provided notice of the deficiencies of the complaint and
afforded an opportunity to amend).

3.
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 4 of 9

to continue to proceed pro se. He must, despite his pro se status, observe and
comply with pleading requirements of the Federal Rules of Civil Procedure and
relevant case law principles enunciated by the United States Supreme Court.
DISCUSSION

Plaintiff asserts four claims: (1) securities fraud for a violation of 15 United
States Code §§ 78), 77q, and 78t;'° (2) “Servicemark Infringement” under 15
United States Code §§ 1114 and 1125;'7 (3) breach of contract;'* and (4)
defamation.'? None survive the pending 12(b)(6) motion to dismiss.

Securities Fraud Claim

The securities fraud claim is not based in a statute that provides for civil
liability. Rather, the statutes relied upon at 15 United States Code §§ 77 and 78
provide for criminal liability in securities fraud cases.

Even if the complaint is read liberally as a fraud claim however,

circumstances that are alleged as basis for a fraud claim “must be stated with

 

'6 See Doc. 54 at 2.
7 See Doc. 54 at 3.
'8 See Doc. 54 at 4.

') See Doc. 54 at 4.
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 5 of 9

particularity in the pleading.””® The complaint must comply with Federal Rule of

Civil Procedure 9(b) and must make a sufficient showing of the elements, which

are:

(1) A representation of fact; (2) Its falsity; (3) Its
materiality; (4) The speaker’s knowledge of its falsity;
(5) The speaker’s intent that the representation be acted
upon in a reasonably contemplated manner; (6) The
listener’s ignorance of its falsity; (7) the listener’s
reliance on the truth of the representation; (8) the
listener’s right to rely on the truth of the representation;
and (9) the listener’s consequent and proximate injury.”!

Plaintiff alleges that the MB Financial Bank published a press release”? and
that he (Plaintiff) invested in Fifth Third Bancorp (“Fifth Third”) on the basis of
the information in the press release.” He also asserts that he was damaged by the
alleged fraud because he lost money in his investment and because he believed

that Fifth Third would cover debts related to Plaintiffs alleged contract with

 

*° Strate v. Cambridge Tel. Co., Inc., 795 P.2d 319, 323 (Idaho Ct. App. 1990) (quoting
LR.C.P. 9(b); Theriault v. A.H. Robins Co., Inc., 698 P.2d 365, 369 (Idaho 1985)).

*! Galaxy Outdoor Advert. Inc. v. Idaho Transp. Dep’t, 710 P.2d 602, 606 (Idaho 1985)
(citing Smith v. King, 597 P.2d 217, 220 (Idaho 1979).

” See Doc. 54 at 2. Fifth Third Bancorp stipulated to being the successor in interest and
assuming the legal responsibilities of MB Financial Bank, which resulted in the dismissal of MB
Financial Bank prior to the filing of the Second Amended Complaint. See Doc. 53.

3 See Doc. 54 at 5.
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 6 of 9

Offspec Solutions LLC (“Offpsec”).”4

Plaintiff has not adequately pled a fraud claim with the particularity
required by Federal Rule of Civil Procedure 9(b). He does not allege any acts by
the CVF LP Defendants that constituted any of the elements of fraud. He asserts,
without further factual allegations, that the CVF LP Defendants are liable for fraud
because they conspired with Fifth Third.” Such bare allegations of conspiracy are
insufficient to state a viable claim of fraud.

Service Mark Infringement Claim

The service mark infringement claim, even if considered as a trademark
infringement claim, has not been sufficiently pleaded. Here, Plaintiff alleged that
MB Financial Bank used his claimed trademark in a press release.”° He then
depends upon the bare allegation of a claimed conspiracy, without reference to or
allegation of the content or substance of the conspiracy, between the CVF LP
Defendants and Fifth Third in order to connect the CVF LP Defendants with the

alleged wrongdoing.”’ Such allegations are insufficient to state a plausible claim

 

4 See Doc. 54 at 14 and 16.
5 See Doc. 54 at 47 and 51.
6 See Doc. 54 at 2.

*7 See Doc. 54 at 47, 51.
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 7 of 9

that the Court could reasonably infer to present a case for relief.
Breach of Contract Claim
No breach of contract claim has been adequately alleged. No contract
between Plaintiff and CVF LP Defendants is claimed, although he alleges he had a
contract with Offspec.** However, Offspec is not a party to this case. Plaintiff does
not allege with sufficient particularity or in a manner that would allow the Court to
reasonably infer that the CVF LP Defendants had assumed contractual duties of
Offspec.”°
Defamation Claim
Plaintiff has not alleged a viable defamation claim against the CVF LP
Defendants, the elements of which are:
“(1) The defendant communicated information
concerning the plaintiff to others; (2) the information
was defamatory; and (3) the plaintiff was damaged
because of the communication.”°°

Plaintiff asserts, without reference to the elements of a claim for defamation

or how these elements were satisfied, that Fifth Third defamed Plaintiff during an

 

8 See Doc. 54 at 30-32.
° See Doc. 54 at 9 and 31.

© Verity v. USA Today, 436 P.3d 653, 665 (Idaho 2019) (quoting Clark v. The Spokesman
Review, 163 P.3d 216, 219 (2007)).

4.
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 8 of 9

advertising campaign related to Offspec.*' The bare allegation of a claimed
conspiracy connecting the CVF LP Defendants to Fifth Third’s alleged
wrongdoing is insufficient to constitute a plausible claim for defamation against
the CVF LP Defendants.
Collateral Estoppel

CVF LP Defendants have also moved to dismiss on the basis of collateral
estoppel, grounded in findings of Judge Winmill in a separate case.” That case is
currently on appeal to the Ninth Circuit Court of Appeals.*? Address of issues
presented by the matter on appeal would be inappropriate and premature.

CONCLUSION

None of Plaintiffs claims plead facts with sufficient particularity to meet
the requirements of Iqbal and Twombly, warranting the Court making a reasonable
inference that the CVF LP Defendants are liable for the harms Plaintiff claims.

ORDERED:

l. The CVF LP Defendants’ Motion to Dismiss for Failure to State a

 

3! See Doc. 54 at 36.

*» See Scoyni v. Salvador et al., No. 1:18-CV-00506-BLW, Memorandum Decision and
Order (D. Idaho Feb. 4, 2020); see generally Docs. 57-1 at 2 and 56 at 1.

* See Nicholas Scoyni v. Daniel Salvador, et al., No. 20-35564 (9th Cir.).

age
Case 1:20-cv-00402-SEH Document 68 Filed 12/23/20 Page 9 of 9

Claim* is GRANTED.

2. The CVF LP Defendants’ Motion to Take Judicial Notice is DENIED
as MOOT.*°

2 All claims against Central Valley Fund LP II and Central Valley Fund
LP HI are DISMISSED WITH PREJUDICE.

4. The caption shall be updated to reflect the dismissal of the claims
against Central Valley Fund LP II and Central Valley Fund LP III.

DATED this 2 zt. of December, 2020.

Thecllon.

AM E. HADDON
United States District Judge

 

4 See Doc. 57.

5 See Doc. 56.
